PER CURIAM.
The lower court denied Appellant’s post-conviction motion, which challenged the legality of his sentence on Count IV. The State concedes error because the oral pronouncement of a sixteen-year sentence on Count IV, involving a second-degree felony, exceeds the statutory maximum of fifteen years. Although the parties are technically correct, because the written sentencing order correctly imposes a fifteen-year sentence on Count IV, remand is unnecessary. The oral pronouncement of a sixteen-year sentence on Count IV is stricken, and the written sentence is affirmed without modification.
AFFIRMED.
TORPY, C.J., COHEN and BERGER, JJ., concur.